Name: Commission Regulation (EEC) No 2580/90 of 5 September 1990 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 9 . 90 Official Journal of the European Communities No L 243/31 COMMISSION REGULATION (EEC) No 2580/90 of 5 September 1990 fixing for Great Britain the level of the variable slaughter premium for sheep and die amounts to be charged on products leaving region 1 sheep certified as eligible in the United Kingdom is to be in accordance with the amounts fixed in the Annexes hereto ; whereas, for that week, in the light of the Judg ­ ment of the Court of Justice of 9 February 1988 in Case 61 /86, the provisions of Article 9 (5) of Regulation (EEC) No 3013/89 and of Article 4 of Regulation (EEC) No 1633/84 lead to the amounts to be charged on products, leaving region 12, being fixed in accordance with those Annexes ; Whereas, as regards the controls necessary for the appli ­ cation of the provisions relating to the said amounts, the system of controls provided for by Regulation (EEC) No 1633/84 should be maintained without prejudice to the preparation of any more specific provisions ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (2), as last amended by Regulation (EEC) No 1075/89 (3), and in particular Articles 3 (1 ) and 4 ( 1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 22 (2) of Regulation (EEC) No 3013/89 whereas it is necessary therefore for the Commis ­ sion to fix, for the week beginning 13 August 1990, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 (1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 1 shall be fixed weekly by the Commis ­ sion ; Whereas in the Annex to Commission Regulation (EEC) No 3618/89 of 1 December 1989 on the application of the guarantee limitation arrangements for sheepmeat and goatmeat (4) the weekly amounts of the guide level are set out pursuant to Article 25 of Regulation (EEC) No 3013/89 ; Whereas, pursuant to the provisions of Article 24 (2) and (3) of Regulation (EEC) No 3013/89, for the week begin ­ ning 13 August 1990, the variable slaughter premium for Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 1 , within the meaning of Article 22 (2) of Regulation (EEC) No 3013/89, for the variable slaughter premium during the week beginning 13 August 1990, the level of the premium is fixed at ECU 73,580 per 100 kilograms of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 3013/89 which left the territory of region 1 during the week beginning 13 August 1990, the amounts to be charged shall be equivalent to those fixed in the Annexes hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 August 1990. (') OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 154, 9. 6. 1984, p. 27. 0 OJ No L 114, 27. 4. 1989, p. 13. (4) OJ No L 351 , 2. 12. 1989, p. 18 . No L 243/32 Official Journal of the European Communities 6. 9 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990 . For the Commission i Ray MAC SHARRY Member of the Commission 6. 9. 90 Official Journal of the European Communities No L 243/33 ANNEX to the Commission Regulation of 5 September 1990 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 1 (ECU/100 kg) Amounts CN code A. Products qualifying for the premium specified in Article 24 of Regulation (EEC) No 3013/89 B. Products specified in Article 4 (4) of Regulation (EEC) No 1 633/84 (') Live weight Live weight 0104 10 90 34,583 0 0104 20 90 \ 0 Net weight Net weight 0204 10 00 73,580 0 0204 21 00 v 73,580 0 0204 50 1 1 0 0204 22 10 51,506 0204 22 30 80,938 0204 22 50 95,654 0204 22 90 95,654 0204 23 00 133,916 0204 30 00 55,185 0204 41 00 55,185 0204 42 10 38,630 0204 42 30 60,704 0204 42 50 71,741 0204 42 90 71,741 0204 43 00 100,437 0204 50 13 0 0204 50 15 0 0204 50 19 II 0 0204 50 31 0 0204 50 39 II 0 0204 50 51 0 0204 50 53 II 0 0204 50 55 \ 0 0204 50 59 l 0 0204 50 71 li 0 0204 50 79 II 0 0210 90 11 95,654 0210 90 19 133,916 1602 90 71 :  unboned (bone-in)  boned or boneless 95,654 133,916 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.